  USDC IN/ND case 2:14-cv-00101-JEM document 146 filed 12/04/18 page 1 of 1


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                               HAMMOND DIVISION

RICHARD SPINNENWEBER,          )
     Plaintiff                 )
                               )
           v.                  )                  CAUSE NO.: 2:14-CV-101-JEM
                               )
ROBERT LADUCER and             )
RED RIVER SUPPLY INCORPORATED, )
     Defendants.               )


                                         VERDICT


We, the jury, award damages in favor of Plaintiff Richard Spinnenweber and against Defendants

Robert Laducer and Red River Supply Incorporated in the amount of $1,000,000.00.



       December 4, 2018                           /s Foreperson___________
       Date                                        Signature of Jury Foreperson
